 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KIMBERLY FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Kimberly.Frayn@usdoj.gov

 7   Representing the United States

 8
                     UNITED STATES DISTRICT COURT
 9
                          DISTRICT OF NEVADA
10                                             -oOo-

11
        UNITED STATES OF AMERICA,                   Case No. 2:12-CR-268-JAD-CWH
12
                  Plaintiff
13                                                  Motion to Dismiss Indictment
           vs.                                      And Quash Arrest Warrants as to
14                                                  Defendants 3, 5, and 6.
       JIN HO SONG (3),
15     JONG YUN LEE (5), and
       MYOUNG SOOK SONG (6),
16
                   Defendants.
17
            The government hereby moves for leave of the Court to dismiss the charges against
18
     JIN HO SONG (3), JONG YUN LEE (5), and MYOUNG SOOK SONG (6), contained in
19
     the Indictment (ECF 1), which was filed on or about July 24, 2012, pursuant to Rule 48(a)
20
     of the Federal Rules of Criminal Procedure. The government also moves to quash the
21
     warrants, issued contemporaneously with the Indictment, for the arrest of JIN HO SONG
22
     ///
23
     ///
     ///
24
 1   (3), JONG YUN LEE (5), and MYOUNG SOOK SONG (6), who remain fugitives and are

 2   believed to be residing in an unknown country but not in the United States.

 3

 4   DATED this 26th day of February, 2019.

 5

 6                                             Respectfully submitted,

 7                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 8
                                               /s/ Kimberly M. Frayn
 9                                             KIMBERLY M. FRAYN
                                               Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                              2
 1   UNITED STATES DISTRICT COURT
 2              DISTRICT OF NEVADA
                                                -oOo-
 3

 4      UNITED STATES OF AMERICA,                    Case No. 2:12-CR-268-JAD-CWH

 5               Plaintiff
                                                     [Proposed] Order of Dismissal and
 6         vs.                                       Quashing the Arrest Warrants as to
                                                     Defendants 3, 5, and 6.
 7     JIN HO SONG (3),
       JONG YUN LEE (5), and
 8     MYOUNG SOOK SONG (6),
 9                Defendants.
10

11
            IT IS HEREBY ORDERED that the government is granted leave to dismiss the
12

13   charges against JIN HO SONG (3), JONG YUN LEE (5), and MYOUNG SOOK SONG

14   (6), contained in the Indictment (ECF 1), which was filed on or about July 24, 2012, in the

15   above captioned case.

16          IT IS FURTHER ORDERED that the government’s motion to quash the warrants,

17   issued contemporaneously with the Indictment, for the arrest of JIN HO SONG (3), JONG

18   YUN LEE (5), and MYOUNG SOOK SONG (6) is granted.

19          IT IS FURTHER ORDERED that the Indictment is dismissed as to JIN HO SONG

20   (3), JONG YUN LEE (5), and MYOUNG SOOK SONG (6).

21          IT IS FURTHER ORDERED that the arrest warrants for JIN HO SONG (3),

22   ///
     ///
23   ///

24

                                               3
 1   JONG YUN LEE (5), and MYOUNG SOOK SONG (6) are quashed.

 2
             27            February
 3   DATED: _____ day of ________________, 2019.

 4
                                                   _____________________ _
 5                                                 U.S. MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                         4
